Citation Nr: 9918932	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-18 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement for a compensable evaluation for low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to June 1984 
and from February 1986 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans' Affairs (VA), which continued a noncompensable 
evaluation for low back strain.

In a February 1998 rating decision, the RO granted 
entitlement to individual unemployability, effective July 1, 
1996.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's low back strain is manifested by no more 
than characteristic pain on motion.


CONCLUSION OF LAW

The criteria for 10 percent rating for lumbosacral strain 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An April 1995 VA outpatient record shows that the veteran 
complained of low back pain.  On physical examination, the 
veteran's right paraspinal area at L5 was tender to 
palpation.  Pain was noted.  The assessment was myofascial 
low back pain.  It was noted that the veteran was compliant 
with an exercise program.

A January 1996 progress note reflects an assessment of 
chronic low back pain.  It was noted that the veteran had 
been doing well as long as she performed her home exercise 
program, consisting of walking. 

In a May 1996 VA outpatient record, the veteran complained of 
low back pain secondary to a urinary tract infection.  No 
assessment was provided pertinent to the back.

A July 1996 VA progress note shows that pool therapy had 
helped the veteran maintain the level of her back function.

At a May 1998 VA outpatient visit, the veteran complained of 
low back pain secondary to a lifting injury sustained five to 
six years earlier. The veteran stated that the pain was worse 
with prolonged sitting or lying.  She indicated that she 
attended pool therapy until two months earlier with good 
relief.  On physical examination, the examiner noted poor 
lumbar range of motion with forward flexion, negative 
straight leg raising test, and tight hamstring and gluteus 
musculature.  There was tenderness of the paraspinal 
musculature at L5-S1.  Motor strength and sensory system were 
normal.  The deep tendon reflexes were 2+/4.  Gait was 
symmetric and non-antalgic.  Additional pool therapy was 
recommended.  The assessment was chronic low back pain, 
noting a mechanical etiology.

In an October 1998 VA outpatient report, the impression was 
myofascial low back pain.  On physical examination, the 
veteran's motor strength was 5/5 and her sensory system was 
intact.  The veteran's deep tendon reflex was 2/4.  The plan 
included continued pool therapy.  

In a December 1998 VA outpatient report shows that the 
veteran complained of low back pain.  It was noted that the 
low back pain was reasonably well controlled with treatment 
that included pool therapy.
Pertinent Criteria

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1998).  The provisions of 38 C.F.R. § 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.45.

Analysis

In the instant case, the veteran is service-connected for low 
back strain, currently rated as noncompensable under 
Diagnostic Code 5295.  Under this code, a noncompensable 
rating is warranted for slight subjective symptoms only.  A 
10 percent disability rating for lumbosacral strain is 
warranted when there is evidence of characteristic pain on 
motion.  A 20 percent rating is warranted for muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent rating is 
warranted for severe symptoms, with listing of the whole 
spine to the opposite side with a positive Goldwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295. 

Based upon the evidence of record, the Board finds that an 
increase for the veteran's low back strain is warranted.  
Although there is evidence that the veteran's disability had 
been well controlled by a home exercise program and pool 
therapy, the exact same medical report shows a diagnosis of 
chronic low back pain.  Consistent with this diagnosis is the 
other medical evidence of record.  Moreover, the May 1998 
outpatient record reveals that the veteran complained of pain 
with prolonged sitting or lying and on examination, the 
veteran exhibited a poor range of lumbar motion with forward 
flexion.  Accordingly, the Board finds that the veteran's 
disability is manifested by objective evidence of chronic low 
back pain, as well as subjective symptoms of pain.  
Accordingly, an increase to 10 percent, but no more, is 
warranted for the veteran's low back strain.

The Board notes that there is no evidence of muscle spasm on 
extreme forward bending to warrant a 20 percent disability 
rating under Diagnostic Code 5295.  Moreover, there is no 
evidence of invertebral disc syndrome, moderate limitation of 
lumbar motion, ankylosis of the spine, or residuals of 
vertebral fracture to warrant a higher rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285, 5286, 5292 (1998).

The Board has also considered 38 C.F.R. § 4.73, Diagnostic 
Code 5320 (1998) because the veteran was diagnosed with 
myofascial low back pain in April 1995.  However, there is no 
evidence of moderate symptomatology to warrant a higher 
rating.  Id.  Moreover, separate evaluations would not be 
appropriate since these Diagnostic Codes all affect motion 
and function of the spine.  See 38 C.F.R. § 4.14 (1998).

Although the veteran's low back disability requires 
consideration under the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 the veteran does not exhibit weakness, 
deformity, atrophy, fasciculation, pain on movement, or other 
signs of disability greater than the characteristic pain on 
motion recognized by the current evaluation.  Thus, the Board 
concludes that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not provide 
a basis for a higher rating.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In sum, the Board finds that the veteran's low back strain is 
manifested by characteristic pain on motion, warranting a 10 
percent disability rating. 




ORDER

Entitlement to a 10 percent evaluation for low back strain is 
granted, subject to the regulations governing the award of 
monetary benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

